2012 Award
Restricted Stock


TRIMAS CORPORATION
2006 LONG TERM EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT


TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2006
Long Term Equity Incentive Plan (“Plan”), hereby grants to the individual listed
below (“Grantee”), a Restricted Stock Award (“Award”) for the number of shares
of the Corporation’s Common Stock set forth below (“Restricted Stock”), subject
to the terms and conditions of the Plan and this Restricted Stock Agreement
(“Agreement”).
Unless otherwise defined in this Agreement or in Appendix A to this Agreement,
the terms used in this Agreement have the same meaning as defined in the Plan.
The term “Service Provider” as used in this Agreement means an individual
actively providing services to the Corporation or a Subsidiary.
I.    NOTICE OF RESTRICTED STOCK AWARD
Grantee:
[specify Grantee’s name]
Date of Agreement:
[month and day], 2012
Grant Date:
[month and day], 2012
Number of Shares of Restricted Stock in Award:
[number of shares]



II.    AGREEMENT
A.    Grant of Restricted Stock. The Corporation hereby grants to the Grantee
(who, pursuant to this Award is a Participant in the Plan) the number of
Restricted Stock set forth above. The Restricted Stock granted under this
Agreement are payable only in shares of Common Stock of the Corporation.
Notwithstanding anything to the contrary anywhere else in this Agreement, the
Restricted Stock in this Award are subject to the terms, definitions and
provisions of the Plan, which are incorporated by reference into this Agreement.
1.    Vesting. The Restricted Stock will vest in three equal installments on the
first three anniversaries (each respective one-, two- and three-year period, a
“Restriction Period”) of the Grant Date, subject to Grantee’s continued status
as a Service Provider through the end of each such Restriction Period.
2.    Rights as Stockholder. Except for the potential forfeitability of the


--------------------------------------------------------------------------------


Restricted Stock before the lapse of restrictions set forth in Section A.1
above, the Grantee has all rights of a stockholder (including voting and
dividend rights) commencing on the date of the Corporation’s book entry
evidencing the grant of Restricted Stock under this Agreement. With respect to
any dividends that are paid with respect to your Restricted Stock between the
date of this Agreement and during any applicable Restriction Period, such
dividends (whether payable in cash or shares) shall be subject to the same
restrictions as your Restricted Stock, including any forfeiture provisions
described in Section A.4 below.
3.    Adjustments. In the event of any stock dividend, reclassification,
subdivision or combination, or similar transaction affecting the Restricted
Stock covered by this Award, the rights of the Grantee will be adjusted as
provided in Article X of the Plan.
4.    Termination of Services; Forfeiture. Notwithstanding any other provision
of this Agreement:
(a)    Voluntary Termination; Termination for Cause. Any unvested Restricted
Stock subject to the Award will be canceled and forfeited if the Grantee
voluntarily terminates the Grantee’s services with the Corporation or a
Subsidiary (other than for Good Reason as provided in paragraph (d) below), or
if the Grantee’s services are involuntarily terminated by the Corporation or a
Subsidiary for Cause.
(b)    Death; Disability. If the grantee ceases to be a Service Provider prior
to the end of any Restriction Period as a result of Grantee’s death or
Disability, the Grantee shall fully vest in the Restricted Stock subject to the
Award.
(c)    Qualifying Termination. If the Grantee has a “Qualifying Termination” (as
defined in Appendix A, attached hereto) within three years following a Change in
Control, the Grantee shall fully vest in the Restricted Stock subject to this
Award.
(d)    Other than For Cause; Good Reason. If the Grantee’s services are
terminated by the Corporation or a Subsidiary other than for Cause, or if the
Grantee terminates his services with the Corporation or a Subsidiary for “Good
Reason” (as defined in Appendix A, attached hereto) the Grantee shall vest in a
pro-rata portion of the Grantee’s unvested Restricted Stock, with the pro-rata
amount calculated by (x) multiplying the total number of shares of Restricted
Stock subject to this Award, by a fraction with (i) a numerator equaling the
number of whole calendar months that have elapsed from the Grant Date to the
date of the Grantee’s termination, and (ii) a denominator equal to 36, and then
(y) subtracting the number of shares of Restricted Stock that have already
vested under this Award.
(e)    Retirement. If the Grantee ceases to be a Service Provider as a result of
the Grantee’s “Retirement” (as defined in Appendix A, attached hereto) prior to
the end of any Restriction Period, the Committee may, in its discretion,
determine to vest a portion of the Grantee’s unvested Restricted Stock, with
such pro-rata amount to be calculated by (x)


--------------------------------------------------------------------------------


multiplying the total number of shares of Restricted Stock subject to this
Award, by a fraction with (i) a numerator equaling the number of whole calendar
months that have elapsed from the Grant Date to the date of the Grantee’s
Retirement, and (ii) a denominator equal to 36, and then (y) subtracting the
number of shares of Restricted Stock that have already vested under this Award.
Any Restricted Stock that does not vest in accordance with this Section A.4
shall be canceled and forfeited as of the date of the Grantee’s termination.
Further, the Corporation retains the right to accelerate the vesting of all or a
portion of the Restricted Stock subject to this Award, in which event a similar
pro-ration determination as provided in the previous sentence will be apply.
B.    Other Terms and Conditions.
1.    Non-Transferability of Award. Except as described below, this Award and
the Restricted Stock subject to this Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. Notwithstanding the foregoing, with the
consent of the Administrator, in its sole discretion, the Grantee may assign or
transfer this Award and its underlying Restricted Stock to a Permitted Assignee,
if the Permitted Assignee is bound by and subject to all terms and conditions of
the Plan and this Agreement, and the Permitted Assignee executes an agreement
satisfactory to the Corporation evidencing these obligations. The terms of this
Award are binding on the executors, administrators, heirs, successors and
assigns of the Grantee.
2.    Withholding. Grantee authorizes the Corporation to withhold from the
shares of Common Stock to be delivered as payment the number of shares needed to
satisfy any applicable income and employment tax withholding obligations, or
Grantee agrees to tender sufficient funds to satisfy any applicable income and
employment tax withholding obligations in connection with the vesting of the
Restricted Stock under this Award.
3.    Dispute Resolution. Grantee and the Corporation agree that any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, validity, or the alleged breach of this
Agreement, will be settled exclusively and, consistent with the procedures
specified in this Section B.3, irrespective of its magnitude, the amount in
controversy, or the nature of the relief sought, in accordance with the
following:
(a)    Negotiation. In the event of any dispute, controversy, claim, question or
disagreement arising from or relating to this Agreement or the breach of this
Agreement, the Grantee and the Corporation will use their best efforts to settle
the dispute, claim, question or disagreement. To this effect, they will consult
and negotiate with each other in good faith and, recognizing their mutual
interests, attempt to reach a just and equitable solution satisfactory to both
parties.
(b)    Arbitration. If the Grantee and the Corporation do not reach a solution
within a period of 30 days, then, upon written notice by the Grantee to the
Corporation or


--------------------------------------------------------------------------------


the Corporation to the Grantee, all disputes, claims, questions, controversies,
or differences will be submitted to arbitration administered by the American
Arbitration Association (the “AAA”) in accordance with the provisions of its
Employment Arbitration Rules (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The
Corporation will pay all of the fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys fees or
other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section survive the termination or expiration of this
Agreement, are binding on the Corporation’s and Grantee’s respective successors,
heirs, personal representatives, designated beneficiaries and any other person
asserting a claim described above, and may not be modified without the consent
of the Corporation. To the extent arbitration is required, no person asserting a
claim has the right to resort to any federal, state or local court or
administrative agency concerning the claim unless expressly provided by federal
statute, and the decision of the arbitrator is a complete defense to any action
or proceeding instituted in any tribunal or agency with respect to any dispute,
unless precluded by federal statute.


--------------------------------------------------------------------------------


4.    Code Section 409A. Without limiting the generality of any other provision
of this Agreement, Section 11.9 of the Plan pertaining to Code Section 409A is
hereby explicitly incorporated into this Agreement.
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on the Grantee any right to continue as a Service Provider of
the Corporation or any Subsidiary, or may interfere with or restrict in any way
the rights of the Corporation or any Subsidiary, which are hereby expressly
reserved, to discharge the Grantee at any time for any reason whatsoever, with
or without Cause, except to the extent expressly provided otherwise in a written
employment agreement between the Grantee and the Corporation or any Subsidiary.
6.    Effect on Other Benefits. In no event will the value, at any time, of the
Restricted Stock or any other payment or right to payment under this Agreement
be included as compensation or earnings for purposes of any other compensation,
retirement, or benefit plan offered to employees of, or other Service Providers
to, the Corporation or any Subsidiary unless otherwise specifically provided for
in such plan.
7.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Michigan, notwithstanding conflict of law
provisions.
(Signature Page Follows)


--------------------------------------------------------------------------------


This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
TRIMAS CORPORATION
Dated: [month and date], 2012
By:        
Name: Joshua A. Sherbin
Title: Vice President, General Counsel and Corporate Secretary







GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK AGREEMENT,
NOR IN THE CORPORATION’S 2006 LONG TERM EQUITY INCENTIVE PLAN, WHICH IS
INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON GRANTEE ANY RIGHT WITH
RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR ANY PARENT
OR SUBSIDIARY, NOR INTERFERES IN ANY WAY WITH GRANTEE’S RIGHT OR THE
CORPORATION’S RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER RELATIONSHIP AT ANY
TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR NOTICE.
BY CLICKING THE “ACCEPT” BUTTON BELOW, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF
THE PLAN AND REPRESENTS THAT THE GRANTEE IS FAMILIAR WITH THE TERMS AND
PROVISIONS OF THE PLAN. GRANTEE ACCEPTS THIS RESTRICTED STOCK AWARD SUBJECT TO
ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. GRANTEE HAS REVIEWED THE PLAN
AND THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE UPON ANY
QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.










--------------------------------------------------------------------------------


APPENDIX A
TO
RESTRICTED STOCK AGREEMENT
GLOSSARY
For purposes of this Agreement:
“Good Reason” means:
•
A material and permanent diminution in the Grantee’s duties or responsibilities;

•
A material reduction in the aggregate value of base salary and bonus opportunity
or material reduction in the aggregate value of other benefits provided to the
Grantee by the Corporation; or

•
A permanent reassignment of the Grantee to another primary office, or relocation
of the Corporation’s office of more than 35 miles from current office location.

The Grantee must notify the Corporation of the Grantee’s intention to invoke
termination for Good Reason within 90 days after the Grantee has knowledge of
such event and provide the Corporation 30 days’ opportunity for cure, or such
event shall not constitute Good Reason. The Grantee may not invoke termination
for Good Reason if Cause exists at the time of such termination.
“Qualifying Termination” means a termination of the Grantee’s services with the
Corporation or a Subsidiary of the Corporation for any reason other than:
•
death;

•
Disability;

•
Cause; or

•
A termination of Services by the Grantee without Good Reason, (as defined
above).

“Retirement” means termination of Service with the consent of the Committee on
or after age 55, or any other definition established by the Corporation’s
Compensation Committee, in its discretion, either in any Award or in writing
after the grant of any Award, provided that the definition of Retirement with
respect to the timing of payment (and not merely vesting) of any Award subject
to Code Section 409A cannot be changed after the Award is granted.




